Name: 93/19/EEC: Commission Decision of 10 December 1992 approving the Danish programme of agricultural income aid
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  farming systems;  EU finance;  Europe
 Date Published: 1993-01-25

 Avis juridique important|31993D001993/19/EEC: Commission Decision of 10 December 1992 approving the Danish programme of agricultural income aid Official Journal L 016 , 25/01/1993 P. 0004 - 0004 Finnish special edition: Chapter 3 Volume 48 P. 0023 Swedish special edition: Chapter 3 Volume 48 P. 0023 COMMISSION DECISION of 10 December 1992 approving the Danish programme of agricultural income aid(93/19/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as last amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (3) thereof, Whereas on 21 September 1992 the Danish authorities notified the Commission of its intention to introduce a programme of agricultural income aid; whereas additional information concerning this programme was received by the Commission from the Danish authorities, most recently on 8 October 1992; Whereas the measures provided for in this Decision are in accordance with the provisions of Regulation (EEC) No 768/89 and the detailed rules for their application and in particular, with the aims of the second subparagraph of Article 1 (2) of the said Regulation; Following the consultation of the Management Committee for Agriculture Income Aids on 23 November 1992 on the measures provided for in this Decision; Following the consultation of the EAGGF Committee on 24 November 1992 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in Denmark notified to the Commission by the Danish authorities on 21 September 1992 is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (ECU) 1993 650 000 1994 552 500 1995 455 000 1996 357 500 1997 260 000 Article 3 This Decision is addressed to all the Member States. Done at Brussels, 10 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 110, 1. 5. 1991, p. 72.